Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of
May 19, 2008, by and between Cambridge Heart, a Delaware corporation (“Cambridge
Heart”), AFB Fund, LLC, a New Jersey limited liability company (“AFB”), Louis
Blumberg, a resident of the State of New York and the manager of AFB (“Louis
Blumberg”), and Laurence Blumberg, a resident of the State of New York and a
member of AFB (“Laurence Blumberg”).

RECITALS

WHEREAS, AFB has nominated Louis Blumberg (the “AFB Nominee”) to serve as a
member of Cambridge Heart’s board of directors (the “Board”);

WHEREAS, in connection with Cambridge Heart’s 2008 annual meeting of
stockholders (the “2008 Annual Meeting”), AFB intends to solicit proxies from
Cambridge Heart’s stockholders (the “Solicitation”) to elect Louis Blumberg as a
member of the Board in lieu of a nominee recommended by the Board;

WHEREAS, AFB has submitted a stockholder proposal to be considered at the 2008
Annual Meeting and included in Cambridge Heart’s proxy statement pursuant to
Regulation 14A under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), which proposal seeks stockholder approval of a recommendation
to the Board that the Amended and Restated Certificate of Incorporation of
Cambridge Heart (the “Certificate of Incorporation”) be amended to eliminate
those provisions of the Certificate of Incorporation that provide for a
staggered Board of Directors and to impose four-year term limits upon director
service on the Board of Directors (the “Stockholder Proposal”);

WHEREAS, the Board of Cambridge Heart has determined that it is in the best
interests of Cambridge Heart and its stockholders to (1) increase the size of
the Board and to add Louis Blumberg to the Board, in order to avoid the expense
and disruption of the Solicitation, and (2) to eliminate the provisions of the
Certificate of Incorporation that provide for a staggered Board of Directors as
provided herein; and

WHEREAS, concurrently with the execution of this Agreement by Cambridge Heart
and AFB and as a condition to AFB’s execution of this Agreement, AFB and Robert
Khederian (“Mr. Khederian”), acting individually and not in his capacity as
Chairman of the Board of Cambridge Heart, have entered into an agreement (the
“Voting Agreement”) with respect to (1) the nomination by AFB and Mr. Khederian
of an individual to be elected by the holders of Series A Convertible Preferred
Stock (the “Series A Preferred”) to serve as a director of Cambridge Heart, and
(2) the election by Mr. Khederian, as the majority holder of Series A Preferred,
of such individual.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

AGREEMENTS

Section 1.1. Board Composition Matters; Nominations at 2008 Stockholder Meeting.

(a) Cambridge Heart shall as promptly as practicable, and in any event within
five business days after the date hereof, take all action necessary (including
the calling of a special meeting of the Board to approve such actions):

(i) to expand the size of the Board so as to create one new directorship on the
Board in accordance with Article Eleventh of the Certificate of Incorporation
and Article 2 of its Amended and Restated By-Laws, and

(ii) to appoint the AFB Nominee as a Class II director to fill such
newly-created directorship.

(b) Effective upon the appointment of Louis Blumberg to the Board pursuant to
Section 1.1(a) hereof, AFB hereby irrevocably withdraws its nomination of the
AFB Nominee.

Section 1.2. Amendment to Certificate of Incorporation; Board Recommendation.

(a) Cambridge Heart shall submit a proposal to its stockholders at the 2009
annual meeting of stockholders (the “2009 Annual Meeting”) to amend Sections 2,
4, 5, 8 and 10 of Article Eleventh, as well as any other section or sections the
amendment of which is necessary in order to eliminate the staggered Board of
Directors, of the Certificate of Incorporation in order to eliminate the
staggered Board of Directors (the “Charter Amendment”). The Board shall
recommend in its proxy statement for the 2009 Annual Meeting that stockholders
of Cambridge Heart vote to approve the Charter Amendment and Cambridge Heart
shall use commercially reasonable efforts to solicit proxies to be voted at the
2009 Annual Meeting in favor of the Charter Amendment.

(b) If the Charter Amendment is approved at the 2009 Annual Meeting by the
requisite vote of the stockholders of Cambridge Heart, Cambridge Heart agrees to
use all reasonable efforts, including the adjournment of the 2009 Annual Meeting
in order to allow for the filing of the Charter Amendment with the Delaware
Secretary of State, to permit the election of all directors nominated for
election at the 2009 Annual Meeting for terms commencing at the 2009 Annual
Meeting and expiring at the 2010 annual meeting of stockholders and until their
successors are elected and qualified.

(c) If the Charter Amendment is approved at the 2009 Annual Meeting by the
requisite vote of the stockholders of Cambridge Heart, the Board shall take all
action



--------------------------------------------------------------------------------

necessary to amend Sections 2.3, 2.4, 2.5 and 2.6 of Article 2 and Section 6.3
of Article 6, as well as any other section or sections the amendment of which is
necessary in order to eliminate the staggered Board of Directors, of Cambridge
Heart’s Amended and Restated By-laws to eliminate the staggered Board of
Directors.

Section 1.3. Termination of Solicitation and Stockholder Proposal.

(a) From the date hereof through the completion of the 2008 Annual Meeting, none
of AFB, Louis Blumberg, Laurence Blumberg or any of their Affiliates will,
directly or indirectly, (i) solicit proxies or consents for the voting of any
voting or other securities of Cambridge Heart or otherwise become a
“participant,” directly or indirectly, in any “solicitation” of “proxies” or
consents to vote, or become a “participant” in any “election contest” involving
Cambridge Heart or Cambridge Heart’s securities (all terms used herein and
defined in Regulation 14A under the Exchange Act having the meanings assigned to
them therein), (ii) seek to advise or influence any person with respect to the
voting of any securities of Cambridge Heart, (iii) initiate, propose or
otherwise “solicit” Cambridge Heart stockholders for the approval of shareholder
proposals, (iv) otherwise communicate with Cambridge Heart’s stockholders or
others pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act, (v) otherwise
engage in any course of conduct with the purpose of causing stockholders of
Cambridge Heart to vote contrary to the recommendation of the Board on any
matter presented to Cambridge Heart’s stockholders for their vote or challenging
the policies of Cambridge Heart or (vi) otherwise act, directly or indirectly,
alone or in concert with others, to seek to control or influence the management,
the Board, policies or affairs of Cambridge Heart, other than through Louis
Blumberg, in his capacity as a member of the Board. For purposes of this
Agreement, “Affiliate” means, with respect to any person, any other person or
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person
and any employees, officers, members and managers of AFB.

(b) AFB hereby irrevocably withdraws the Stockholder Proposal and consents to
the exclusion of the Stockholder Proposal from Cambridge Heart’s proxy statement
for the 2008 Annual Meeting.

Section 1.4. Voting Agreement. Until the completion of the 2008 Annual Meeting,
AFB, Louis Blumberg and Laurence Blumberg shall, and shall cause each of their
Affiliates to cause all voting securities of Cambridge Heart beneficially owned
by each of them to be present at the 2008 Annual Meeting for the purpose of
establishing a quorum and to be voted at the 2008 Annual Meeting (i) for the
director nominees recommended by the Board, (ii) for Proposals 2 and 3 set forth
in Cambridge Heart’s preliminary proxy statement for the 2008 Annual Meeting
filed with the Securities and Exchange Commission on May 5, 2008, and (iii) in
accordance with the recommendation of the Board on any proposals of any other
stockholder of Cambridge Heart, including with regard to any nomination of one
or more nominees for election as director in opposition to the nominees of the
Board at any such meeting. No later than five business days prior to the 2008
Annual Meeting, each of AFB, Louis Blumberg and Laurence Blumberg shall, and
shall cause each of its Affiliates to, vote in accordance with this



--------------------------------------------------------------------------------

Section 1.4. AFB, Louis Blumberg and Laurence Blumberg shall not, and shall
cause each of their Affiliates not to, revoke or change any vote in connection
with any such meeting of stockholders unless such revocation or change is
required or permitted in accordance with the first sentence of this Section 1.4.

Section 1.5 Nomination and Election of Series A Director. AFB and Louis Blumberg
hereby acknowledge and agree that the nomination by AFB and Mr. Khederian of an
individual to be elected by the Series A Preferred to serve as a director of
Cambridge Heart pursuant to the Voting Agreement shall be subject to the
reasonable approval of at least 50% of the members of the Board of Directors of
Cambridge Heart (excluding Mr. Khederian and Louis Blumberg).

Section 1.6 Release of Claims.

(a) AFB, Louis Blumberg and Laurence Blumberg hereby acknowledge and agree that
this Agreement is intended to be a complete and final settlement of any and all
causes of action or claims that any of them has had, now has or may now have,
whether known or unknown, against Cambridge Heart or any of the persons or
entities specified below. AFB, Louis Blumberg and Laurence Blumberg hereby, on
behalf of themselves and anyone else claiming by, through or under any of them,
hereby waives, releases, covenants not to sue and forever discharges Cambridge
Heart and its successors and each and all of their present and former officers,
directors, agents and attorneys (hereinafter “CAMH Releasees”), and each and all
of them of, from and with respect to any and all debts, demands, actions, causes
of action, suits, covenants, contracts, agreements, promises, torts, damages,
claims, demands and liabilities whatsoever of any name and nature, both in law
and in equity (hereinafter “Claims”) that AFB, Louis Blumberg and/or Laurence
Blumberg now has, may now have or ever had against each or any of the CAMH
Releasees by reason of any matter, cause or thing whatsoever from the beginning
of the world to the date hereof, including, but not limited to, any Claims that
may exist under federal, state or local laws.

(b) Cambridge Heart hereby acknowledges and agrees that this Agreement is
intended to be a complete and final settlement of any and all causes of action
or claims that Cambridge Heart has had, now has or may now have, whether known
or unknown, against AFB, Louis Blumberg and Laurence Blumberg or any of the
persons or entities specified below. Cambridge Heart hereby, on behalf of
Cambridge Heart and anyone else claiming by, through or under Cambridge Heart,
hereby waives, releases, covenants not to sue and forever discharges AFB, Louis
Blumberg and Laurence Blumberg, and their successors and each and all of their
present and former officers, directors, agents and attorneys (hereinafter “AFB
Releasees”), and each and all of them of, from and with respect to any and all
Claims that Cambridge Heart now has, may now have or ever had against each or
any of the AFB Releasees by reason of any matter, cause or thing whatsoever from
the beginning of the world to the date hereof, including, but not limited to,
any Claims that may exist under federal, state or local laws.



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.1 Representations and Warranties.

(a) Each of the parties hereto represents and warrants to the other parties
that:

(i) such party has all requisite authority and power to execute and deliver this
Agreement and to consummate the transactions contemplated hereby;

(ii) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required action on the part of such party and no other proceedings on the part
of such party are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby;

(iii) the Agreement has been duly and validly executed and delivered by such
party and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with their respective terms, and

(iv) this Agreement will not result in a violation of any terms or provisions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

(b) The parties hereto acknowledge, warrant and represent that they have
carefully read this Agreement, understand it, have consulted with and received
the advice of counsel regarding this Agreement, agree with its terms, are duly
authorized to execute it and freely, voluntarily and knowingly execute it.

Section 2.2 General.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and the respective successors, personal
representatives and assigns of the parties hereto.

(b) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemplated arrangements and understandings with respect thereto.

(c) This Agreement may be signed in counterparts, each of which shall constitute
an original and all of which together shall constitute one and the same
Agreement.

(d) All notices and other communications required or permitted hereunder shall
be effective upon receipt and shall be in writing and may be delivered in
person, by telecopy, electronic mail, express delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed to the party to be notified at the respective addresses set
forth below, or at such other addresses which may hereinafter be designated in
writing:

If to Cambridge Heart

Cambridge Heart, Inc.

100 Ames Pond Road

Tewksbury, MA 01876

Attention: Mr. Ali Haghighi-Mood

Fax No.: (978) 654-4501



--------------------------------------------------------------------------------

with a copy to:

Nutter, McClennen & Fish LLP

World Trade Center West

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: Michelle L. Basil

Fax No.: (617) 310-9477

If to AFB or Louis Blumberg:

AFB Fund, LLC

2050 Center Avenue

Fort Lee, NJ 07024

Attention: Louis Blumberg

Fax No.: (201) 585-2373

with a copy to:

McCarter and English , LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102-4056

Attention: David A. Ludgin

Fax .: (973) 297-3715

If to Laurence Blumberg:

145 E. 81st St.

Apt 8E

New York, NY 10028

(e) This Agreement and the legal relations hereunder between the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and performed therein, without giving
effect to the principles of conflicts of law thereof.



--------------------------------------------------------------------------------

(f) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid, but if any provision of this Agreement
is held to be invalid or unenforceable in any respect, such invalidity or
unenforceability shall not render invalid or unenforceable any other provision
of this Agreement.

(g) It is hereby agreed and acknowledged that it will be impossible to measure
in money the damages that would be suffered if the parties fail to comply with
any of the obligations herein imposed on them and that in the event of any such
failure, an aggrieved person will be irreparably damaged and will not have an
adequate remedy at law. Any such person, therefore, shall be entitled to
injunctive relief, including specific performance, to enforce such obligations,
without the posting of any bond, and, if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law.

(h) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) Each of the parties hereto hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the courts of the State of Delaware
and of the United States of America, in each case located in the County of New
Castle, for any action, proceeding or investigation in any court or before any
governmental authority arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any action,
proceeding or investigation relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by registered
mail to its respective address set forth in this Agreement shall be effective
service of process for any action, proceeding or investigation brought against
it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action,
proceeding or investigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of Delaware or the United States
of America, in each case located in the County of New Castle, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, proceeding or investigation brought in any such
court has been brought in an inconvenient forum.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

 

CAMBRIDGE HEART, INC. By:  

/s/Ali Haghighi-Mood

Name:   Ali Haghighi-Mood Title:   President and Chief Executive Officer AFB
FUND, LLC By:  

/s/ Louis Blumberg

Name:   Louis Blumberg Title:   Manager

/s/ Louis Blumberg

Louis Blumberg

/s/ Laurence Blumberg

Laurence Blumberg